Citation Nr: 0803009	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-35 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis with 
joint stiffness of the hip, elbow, back and neck, to include 
as due to an undiagnosed illness.

2.  Entitlement to an increased rating from an original grant 
of service connection for eczema, rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968 and from January 9, 1991, to May 15, 1991, to include 
service in Southwest Asia from January 23, 1991, to April 26, 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating action, in pertinent 
part, denied service connection for arthritis of multiple 
joints claimed as the result of an undiagnosed illness.  That 
same rating action awarded service connection and assigned a 
10 percent rating for eczema, effective January 2, 2004.  
Thereafter, a July 2005 rating action increased to 30 percent 
the rating for eczema, effective January 2, 2004.   The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran had service in Southwest Asia 
from January 23, 1991, to April 26, 1991, and, in January 
2004, he initially claimed entitlement to service connection 
for stiffness in the joints as an undiagnosed illness.  He 
was afforded a Gulf War medical examination in March 2004.  
Lumbosacral spine  X-rays showed some degenerative changes as 
well, as foraminal stenosis at L4-5 and L5-S1.  The examiner 
considered the claim from the perspective of an undiagnosed 
illness and also noted a B-12 deficiency.  The examiner 
commented that his "vitamin B-12 deficiency may well explain 
his . . . musculoskeletal complaints."  Emphasis supplied.  
The claims file was unavailable to the examiner.  

VA outpatient treatment records dated in April 2005 suggest 
that the veteran has pernicious anemia as a result of a B-12 
deficiency.  It was indicated that there was a genetic 
predisposition to this deficiency.

The veteran subsequently advanced that his musculoskeletal 
complaints were associated with a motor vehicle accident that 
occurred while he was stationed in the Persian Gulf.  The 
limited medical records then available did not corroborate 
his involvement in any such accident.  However, in July 2005, 
the veteran supplied a copy of a medical record from March 
1991 documenting his back and right hip complaints after such 
an accident.  That record also reflects that right hip X-rays 
were normal.  The diagnosis was right hip contusions.  

It is unclear to the Board whether the claimed arthritis of 
multiple joints is the result of a motor vehicle accident or 
a B-12 deficiency.  The March 2004 VA medical examination was 
performed without the examiner having the benefit of 
reviewing the claims folder, including the complete service 
treatment records.  The Board is of the opinion that another 
examination is necessary.  A medical examination should be 
afforded unless "no reasonable possibility" existed that an 
examination would aid in substantiating the veteran's claim.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could aid in substantiating a claim 
when the record contains evidence of an in-service event, 
injury, or disease). 

In August 2005, the veteran indicated that he was never in 
the National Guard but was in the Army Reserves and that when 
he left the reserves his records may have been released to 
Individual Ready Reserve (IRR).  The Board also observes 
that, rather than make inquiry to the IRR, an October 2005 
request was made for additional service medical records from 
the veteran's unit in Clemson, South Carolina, which was 
returned as undeliverable.  In light of the limited available 
records, the Board is of the further opinion that another 
search for medical records should be conducted.   

The veteran was last afforded a skin examination in May 2005.  
Statements subsequently received from the veteran claim that 
his skin disorders are worse.  Under the circumstances 
another examination is warranted.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity).

Regarding the service connected eczema, according to the May 
2005 examination as well as a statement received from the 
veteran in September 2005, the skin disorder is much worse 
during the cold months.  It is noted that although some of 
the outpatient treatment records associated with the claims 
file were generated during the winter, the only comprehensive 
VA examinations were afforded in March 2004 and May 2005; 
Both examinations reflect the unavailability of the claims 
file to the respective examiner.  Given the nature of the 
veteran's disability- which is subject to exacerbation during 
the winter months, the AMC/RO should arrange for the veteran 
to undergo a VA dermatology examination during winter months- 
specifically, December, January or February. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  The AMC/RO should contact the 
veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and non-VA who treated 
the veteran for a skin and/or 
musculoskeletal disorder since December 
2005.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should undertake 
appropriate action to obtain a complete 
copy of the veteran's service medical 
records from the IRR and from any other 
appropriate sources such as the NPRC, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2007).  All records 
and/or responses received should be 
associated with the claims file.  The 
AMC/RO should also request that the 
appellant submit any copies he may have 
in his possession.  The veteran and any 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA dermatology 
examination, by a physician.  The 
examination should take place in 
December, January or February.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

Regarding an active condition, the 
examiner should address whether eczema, 
seborrheic dermatitis and rosacea 
respectively:

a) affects 20 to 40 percent of the 
entire body or 20 to 40 percent of 
exposed areas affected, or has 
required systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but 
not constantly, during the past 12-
month period; or

b) affects more than 40 percent of 
the entire body or more than 40 
percent of exposed areas is 
affected, or has required constant 
or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs during the 
past 12-month period.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches. The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.

If any associated scars are considered 
disfiguring, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether 
such scars involve visible or palpable 
tissue loss; and/or whether such scars 
involves a gross distortion of asymmetry 
of one, two, or three or more features 
(or pair(s) of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips).

The examiner should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached.

5.  The veteran should be afforded a VA 
medical examination by a VA physician to 
ascertain the current status of the 
veteran's musculoskeletal complaints and 
to offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any then existing 
musculoskeletal disorder is etiologically 
related to the veteran's service.  The 
physician's attention is invited to the 
March 2004 VA examination report.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The physician is 
requested to review the claims folder, 
including the service medical records 
and record that such review was 
conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale 
for all opinions expressed must be 
provided.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



